Appeal from an award of death benefits. Deceased’s wage rate was determined under subdivision 2 of section 14 of the Workmen’s Compensation Law. He had been working for his employer irregularly for a period of approximately six months before the accident and had been unemployed for the six months previous to that period. Deceased properly came within subdivision 2 of section 14. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., McNamee, Crapser, Bliss and Heffernan, JJ.